DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is responsive to Applicant's amendment filed on 27 January 2021.  Applicant’s amendment on 27 January 2021 amended Claims 1 and 11.  Claim 7 has been cancelled, and claims 16-21 have been newly presented.  Currently Claims 1-6, and 8-21 are pending and have been examined.  The Examiner notes that the 101 rejection was previously withdrawn in the Office Action filed 30 April 2020.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 27 January 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 16-18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chisholm et al. (U.S. Patent Publication 2009/0019078 A1) (hereafter Chisholm) in view of Button et al. (U.S. Patent Publication 2012/0102050 A1) (hereafter Button) in further view of Lou (EP 2698747 A1).

	Referring to Claim 1, Chisholm teaches an expertise server comprising:

a processor, a memory coupled to the processor (see; par. [0080] of Chisholm teaches a processor and memory).

a gateway component coupled to the processor and configured to facilitate network communications (see; Figure 13, and par. [0080] of Chisholm teaches a network gateway linked to a processor for communications).

wherein the gateway component is further configured to collect client device use data of a plurality of users and send the client device use data to an observation component 

wherein the gateway component being configured to collect the client device use data includes being configured to collect website content or knowledge database content routed via the gateway component to client devices associated, respectively, with the users (see; par. [0080] and par. [0153] of Chisholm teaches a network that is used to connect user devices to website data and additional databases data to the user).

a storage device coupled to the processor, wherein the storage device includes a knowledge database that includes human learning information, whereby the knowledge database content is content of the knowledge database (see; par. [0003] par. [0040] and par. [0080] of Chisholm teaches a processor and storage device used to store and access data including learning material for use by users to gain knowledge).

an observation component coupled to the processor, wherein the observation component is configured to monitor use by the users of the client devices, and wherein being configured to monitor the use by the users of the client devices includes being configured to monitor the client device use data (see; par. [0080], and par. [0153] of Chisholm teaches a processor used to track views of the data and tracking the trends of the views by the users on computing devices).

Chisholm does not explicitly disclose the following limitations, however,

Button teaches a categorization component coupled to the processor, wherein the categorization component is configured to generate a plurality of knowledge categories based on an analysis of the human learning information (see; par. [0015] of Button teaches the organizing the relevant or selected information and or knowledge into containers that are categorized by concepts mapped to them, where the information par. [0022] includes common knowledge information, and the knowledge information is analyzed as part of the par. [0032] learning and acquiring of knowledge and or information to assist the user), and
a knowledge processing component coupled to the processor, wherein the knowledge processing component is configured to generate linkages between related knowledge categories based on an analysis of the knowledge categories (see; par. [0022] of Button teaches the knowledge that is analyzed is common knowledge and the data par. [0026] is linked between concepts, par. [0015] where the organizing the relevant or selected information and or knowledge into containers that are categorized into concepts), and

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm fails to disclose a categorization component coupled to the processor, wherein the categorization component is configured to generate a plurality of knowledge categories based on an analysis of the human learning information, a knowledge processing component coupled to the processor, wherein the knowledge processing component is configured to generate linkages between related knowledge categories based on an analysis of the knowledge categories, and a content interpretation component coupled to the processor.



It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm a categorization component coupled to the processor, wherein the categorization component is configured to generate a plurality of knowledge categories based on an analysis of the human learning information, a knowledge processing component coupled to the processor, wherein the knowledge processing component is configured to generate linkages between related knowledge categories based on an analysis of the knowledge categories, a content interpretation component coupled to the processor as taught by Button since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm and Button teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.

Chisholm in view of Button does not explicitly disclose the following limitation, however,

Lou teaches a content interpretation component coupled to the processor, wherein the content interpretation component is configured to analyze the client device use data to determine expertise knowledge of each of the users (see; pg. 3, par. 2-8 of Lou teaches monitoring multiple device of a user in order to determine the content that is being viewed in order to determine the expertise of the user), and
wherein the content interpretation component is further configured to utilize a meritocracy-based content interpretation algorithm to analyze the client device use data to select one of the users as an expert model for particular expertise (see; pg. 3, par. 2-8 of Lou 
wherein being configured to analyze the client device use data includes being configured to analyze the website content or the knowledge database content (see; pg. 4, par. 8 of Lou teaches the analyzing of all client’s devices monitoring usage data which includes the information from a website (i.e. content) as well as pg. 3, par. 8 a knowledge database).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lou teaches storing and providing data that indicate the level of expertise or knowledge of a user and as it is comparable in certain respects to Chisholm and Button which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm and Button discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, 

Lou discloses a content interpretation component coupled to the processor, wherein the content interpretation component is configured to analyze the client device use data to determine expertise knowledge of each of the users, wherein the content interpretation component is further configured to utilize a meritocracy-based content interpretation algorithm to analyze the client device use data to select one of the users as an expert model for particular expertise, and wherein being configured to analyze the client device use data includes being configured to analyze the website content or the knowledge database content.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm and Button a content interpretation component coupled to the processor, wherein the content interpretation component is configured to analyze the client device use data to determine expertise knowledge of each of the users, wherein the content interpretation component is further configured to utilize a meritocracy-based content interpretation algorithm to analyze the client device use data to select one of the users as an expert model for particular expertise, and wherein being configured to analyze the client device use data includes being configured to analyze the website content or the knowledge database content as taught by Lou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, and Lou teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.

		
	Referring to Claim 2, see discussion of claim 1 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm does not explicitly disclose a method having the limitations of, however,

Button teaches any of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a hardware component (see; par. [0277] of Button teaches a gateway that performs the par. [0015] the organizing the relevant or selected information and or knowledge into containers that are categorized by concepts mapped to them, where the information including categorization, knowledge processing, and observation of the content, par. [0032] learning and acquiring of knowledge and or information to assist the user and utilizes par. [0076] hardware and circuitry),

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Button discloses any of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a hardware component.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm any of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a hardware component as taught by Button since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm and Button teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 2 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm does not explicitly disclose a method having the limitations of, however,

Button teaches the gateway component, the categorization component, the knowledge processing component, the observation component, and the content interpretation component each comprise a portion of the hardware component (see; par. [0015] of Button teaches the organizing the relevant or selected information and or knowledge into containers that 

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm fails to disclose the gateway component, the categorization component, the knowledge processing component, the observation component, and the content interpretation component each comprise a portion of the hardware component.

Button discloses the gateway component, the categorization component, the knowledge processing component, the observation component, and the content interpretation component each comprise a portion of the hardware component.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm the gateway component, the categorization component, 


	Referring to Claim 4, see discussion of claim 1 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm does not explicitly disclose a method having the limitations of, however,

Button teaches any of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a software component (see; par. [0277] of Button teaches a gateway that performs the par. [0015] the organizing the relevant or selected information and or knowledge into containers that are categorized by concepts mapped to them, where the information including categorization, knowledge processing, and observation of the content, par. [0032] learning and acquiring of knowledge and or information to assist the user and utilizes par. [0076] software),

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation 

Chisholm discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm fails to disclose any of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a software component.

Button discloses any of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a software component.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm any of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a software component as taught by Button since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm and Button teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


Referring to Claim 5, see discussion of claim 4 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm does not explicitly disclose a method having the limitations of, however,

Button teaches the software component is coupled to the processor when a logical connection that enables the processor to execute instructions of the software component exists between the software component and the processor (see; par. [0015] of Button teaches the organizing the relevant or selected information and or knowledge into containers that are categorized by concepts mapped to them, where the information par. [0022] includes common knowledge information, and the knowledge information is analyzed as part of the par. [0032] learning and acquiring of knowledge and or information to assist the user and utilizes par. [0076] software),

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm fails to disclose the software component is coupled to the processor when a logical 

Button discloses the software component is coupled to the processor when a logical connection that enables the processor to execute instructions of the software component exists between the software component and the processor.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm the software component is coupled to the processor when a logical connection that enables the processor to execute instructions of the software component exists between the software component and the processor as taught by Button since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm and Button teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm does not explicitly disclose a method having the limitations of, however,

Button teaches at least one of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a software component, and wherein at least one of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a hardware component (see; par. [0015] of Button teaches the organizing the relevant or selected information and or knowledge into containers that are categorized by concepts mapped to them, 

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm fails to disclose at least one of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a software component, and wherein at least one of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a hardware component.

Button discloses at least one of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a software component, and wherein at least one of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a hardware component.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm at least one of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a software component, and wherein at least one of the gateway component, the categorization component, the knowledge processing component, the observation component, or the content interpretation component comprise a hardware component as taught by Button since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm and Button teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, Chisholm in view of Button in further view of Lou teaches an expertise server.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions, however

a gateway component coupled to the processor, wherein the interpretation component includes the gateway component (see; par. [0080], and par. [0153] of Chisholm teaches a processor and network used to track views of the data and based on analysis (i.e. interpretation) for tracking the trends of the views by the users on computing devices).

Chisholm does not explicitly disclose the following limitation, however,

Button an interpretation component coupled to the processor, wherein the interpretation component is configured to collect expertise data associated with a plurality of users and analyze the expertise data to determine expertise knowledge of the plurality of users (see; 
a content interpretation component coupled to the processor, wherein the interpretation component includes the content interpretation component (see; par. [0161] of Button teaches the translation of data into defined concept data for content knowledge determination, content recognition) and

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm fails to disclose an interpretation component coupled to the processor, wherein the interpretation component is configured to collect expertise data associated with a plurality of users and analyze the expertise data to determine expertise knowledge of the plurality of users, and a content interpretation component coupled to the processor, wherein the interpretation component includes the content interpretation component.



It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm an interpretation component coupled to the processor, wherein the interpretation component is configured to collect expertise data associated with a plurality of users and analyze the expertise data to determine expertise knowledge of the plurality of users, and a content interpretation component coupled to the processor, wherein the interpretation component includes the content interpretation component as taught by Button since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm and Button teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, Chisholm in view of Button in further view of Lou teaches a computer implemented method for identifying and sharing expert knowledge of users.  Claim 16 recites the same or similar limitations as those addressed above in claim 1, Claim 16 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions, however

Lou teaches generating a list of expert users associated with a topic based on the determined expertise information (see; pg. 3, par. 8 of Lou teaches creating a list of knowledgeable users that are ranked baes on a score value able to provide expertise on a subject (i.e. topic)), and
presenting the list of expert users to a first user of the plurality of users based on determining that user activity of the first user relates to the topic (see; pg. 3, par. 8 and pg. 7, par. 7 of Lou teaches creating a list of knowledgeable users that are ranked based on a score value able to provide expertise on a subject (i.e. topic) which can be displayed, and is based on pg. 3, par. 2-8 a determined level of expertise from a user that was monitored by sensors in order to determine their level of skill, expertise, and experience (abstract)).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lou teaches storing and providing data that indicate the level of expertise or knowledge of a user and as it is comparable in certain respects to Chisholm and Button which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm and Button discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm and Button fails to disclose generating a list of expert users associated with a topic based on the determined expertise information, and presenting the list of expert users to a first 

Lou discloses generating a list of expert users associated with a topic based on the determined expertise information, and presenting the list of expert users to a first user of the plurality of users based on determining that user activity of the first user relates to the topic.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm and Button generating a list of expert users associated with a topic based on the determined expertise information, and presenting the list of expert users to a first user of the plurality of users based on determining that user activity of the first user relates to the topic as taught by Lou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, and Lou teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 16 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm in view of Button does not explicitly disclose a method having the limitations of, however,

Lou teaches dynamically updating the list of expert users based on analyzing additional collected content consumption information (see; pg. 3, par. 6 – pg. 4 of Lou teaches updating the list of users, that provides pg. 3, par. 8 and pg. 7, par. 7 a list of knowledgeable users that are ranked based on a score value able to provide expertise on a subject (i.e. topic), and is based on pg. 3, par. 2-8 a determined level of expertise from a user’s consumption that was monitored by sensors in order to determine their level of skill, expertise, and experience (abstract)).
wherein the additional collected content consumption information is associated with additional user activity of the first user and additional user activity of the expert users (see; pg. 3, par. 6 – pg. 4 of Lou teaches updating the list of knowledgeable users that is updated on a predetermined basis, that depicts pg. 3, par. 8 and pg. 7, par. 7 a list of knowledgeable users that are ranked based on a score value able to provide expertise on a subject (i.e. topic), and is based on pg. 3, par. 2-8 a determined level of expertise from a user’s consumption).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lou teaches storing and providing data that indicate the level of expertise or knowledge of a user and as it is comparable in certain respects to Chisholm and Button which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm and Button discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm and Button fails to disclose dynamically updating the list of expert users based on analyzing additional collected content consumption information, and the additional collected 

Lou discloses dynamically updating the list of expert users based on analyzing additional collected content consumption information, and the additional collected content consumption information is associated with additional user activity of the first user and additional user activity of the expert users.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm and Button dynamically updating the list of expert users based on analyzing additional collected content consumption information, and the additional collected content consumption information is associated with additional user activity of the first user and additional user activity of the expert users as taught by Lou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, and Lou teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.

	Referring to Claim 18, see discussion of claim 16 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm in view of Button does not explicitly disclose a method having the limitations of, however,

Lou teaches the monitoring further includes measuring time spent on a webpage by a user device of the plurality of user devices (see; pg. 3, par. 2-3 of Lou teaches the monitoring of consumption of a user including that of a webpage over multiple devices, pg. 3, par. 6 including the over a time period, pg. 7, par. 2 (is an example depicting) how the measuring of the time for an activity in making a determination of expertise from the consumption).



Chisholm and Button discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm and Button fails to disclose the monitoring further includes measuring time spent on a webpage by a user device of the plurality of user devices.

Lou discloses the monitoring further includes measuring time spent on a webpage by a user device of the plurality of user devices.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm and Button the monitoring further includes measuring time spent on a webpage by a user device of the plurality of user devices as taught by Lou since the claimed invention is merely a combination of old elements, and in the combination each 


	Referring to Claim 20, see discussion of claim 16 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm in view of Button does not explicitly disclose a method having the limitations of, however,

Lou teaches the content consumption information includes search criteria submitted in a search engine (see; pg. 2, par. 8 of Lou teaches the measuring of searches performed by a user as part of, pg. 2, par. 3 of Lout collecting information regarding using the searching of certain knowledge areas), and
wherein the list of expert users is presented to the first user on a webpage associated with the search engine (see; pg. 3, par. 8 of Lou teaches a search engine that provides a list of knowledgeable users).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed 

Chisholm and Button discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm and Button fails to disclose the content consumption information includes search criteria submitted in a search engine, and wherein the list of expert users is presented to the first user on a webpage associated with the search engine.

Lou discloses the content consumption information includes search criteria submitted in a search engine, and wherein the list of expert users is presented to the first user on a webpage associated with the search engine.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm and Button the content consumption information includes search criteria submitted in a search engine, and wherein the list of expert users is presented to the first user on a webpage associated with the search engine as taught by Lou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, and Lou teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


Referring to Claim 21, see discussion of claim 16 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm in view of Button does not explicitly disclose a method having the limitations of, however,

Lou teaches the network environment is managed by an organization, and the users in the network environment are members of the organization (see; pg. 4, par. 6-7 of Lou taches an organization provides the determination of the level of expertise of a user, and the organization maintains a knowledge repository).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lou teaches storing and providing data that indicate the level of expertise or knowledge of a user and as it is comparable in certain respects to Chisholm and Button which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm and Button discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, 

Lou discloses the network environment is managed by an organization, and the users in the network environment are members of the organization.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm and Button the network environment is managed by an organization, and the users in the network environment are members of the organization as taught by Lou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, and Lou teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.



Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chisholm et al. (U.S. Patent Publication 2009/0019078 A1) (hereafter Chisholm) in view of Button et al. (U.S. Patent Publication 2012/0102050 A1) (hereafter Button) in further view of Lou (EP 2698747 A1) in further view of Molyneux et al. (U.S. Patent Publication 2013/0080266 A1) (hereafter Molyneux).  

	Referring to Claim 14, see discussion of claim 11 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm does not explicitly discloses a method having the limitations of:

the memory stores instructions which, when executed by the processor, cause the expertise server to perform operations including: obtaining profile data of a particular user at a plurality of social networks (see; par. [0067] of Button teaches the use of memory that utilizes a computer to perform, par. [0008]-[0011] where the system will determine profile data including from social networks).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Chisholm discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm fails to disclose the memory stores instructions which, when executed by the processor, cause the expertise server to perform operations including: obtaining profile data of a particular user at a plurality of social networks.

Button discloses the memory stores instructions which, when executed by the processor, cause the expertise server to perform operations including: obtaining profile data of a particular user at a plurality of social networks.



Chisholm in view of Button in further view of Lou does not explicitly disclose the following limitations, however,

Molyneux teaches analyzing the profile data to create a consolidated profile (see; par. [0044] and par. [0048] of Molyneux teaches analyzing profile data to add to a new context page to incorporate new results to profile), and
generating new profile data for the user at a new social network based on the consolidated profile (see; par. [0044]-[0045] and par. [0048] of Molyneux teaches creating new context page incorporating new profile information from multiple sources (i.e. consolidated) including information from social data).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from 

Chisholm, Button, and Lou discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm, Button, and Lou fails to disclose analyzing the profile data to create a consolidated profile, and generating new profile data for the user at a new social network based on the consolidated profile.

Molyneux discloses analyzing the profile data to create a consolidated profile, and generating new profile data for the user at a new social network based on the consolidated profile.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm, Button, and Lou analyzing the profile data to create a consolidated profile, and generating new profile data for the user at a new social network based on the consolidated profile as taught by Molyneux since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, Lou, and 


	Referring to Claim 15, see discussion of claim 14 above, while Chisholm in view of Button in further view of Lou in further view of Molyneux teaches the server above, Chisholm does not explicitly discloses a method having the limitations of:

Molyneux teaches the social networks include an organizational network with members comprising members or employees of an organization that manages the organizational network (see; par. [0011], par. [0015]-[0016] and par. [0045] of Molyneux teaches social information provided over a network include member information from people in the same working fields and member of the group such as a research team (organization)).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lou teaches storing and providing data that indicate the level of expertise or knowledge of a user and as it is comparable in certain respects to Chisholm and Button which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed 

Chisholm, Button, and Lou discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm, Button, and Lou fails to disclose the social networks include an organizational network with members comprising members or employees of an organization that manages the organizational network.

Molyneux discloses the social networks include an organizational network with members comprising members or employees of an organization that manages the organizational network.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm, Button, and Lou the social networks include an organizational network with members comprising members or employees of an organization that manages the organizational network as taught by Molyneux since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, Lou, and Molyneux teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chisholm et al. (U.S. Patent Publication 2009/0019078 A1) (hereafter Chisholm) in view of .

	Referring to Claim 8, see discussion of claim 7 above, while Chisholm in view of Button in further view of Lou in further view of Molyneux teaches the server above, Chisholm in view of Button in further view of Lou in further view of Molyneux does not explicitly disclose a method having the limitations of, however,

Chen teaches the content interpretation algorithm is a human-genetic based algorithm (HGBA) that evaluates the expertise knowledge of each of the users to determine which of the users to select as the expert model for the particular expertise (see col. 1, line (66) – col. 2, line (15), col. 5, lines (6-51) and col. 6, lines (19) – col. 7, line (41) of Chen teaches the use of  a Human genetic based algorithm to evaluate knowledge of users in order to determine the degree of specialization of topics based on the categorized data (i.e. evaluates the expertise) of the authors).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lou teaches storing 

Chisholm, Button, Lou and Molyneux discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm, Button, Lou and Molyneux fails to disclose the content interpretation algorithm is a human-genetic based algorithm (HGBA) that evaluates the expertise knowledge of each of the users to determine which of the users to select as the expert model for the particular expertise.

Molyneux discloses the content interpretation algorithm is a human-genetic based algorithm (HGBA) that evaluates the expertise knowledge of each of the users to determine which of the users to select as the expert model for the particular expertise.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm, Button, Lou and Molyneux the content interpretation algorithm is a human-genetic based algorithm (HGBA) that evaluates the expertise knowledge of 


	Referring to Claim 9, see discussion of claim 8 above, while Chisholm in view of Button in further view of Lou in further view of Molyneux in further view of Chen teaches the server above, Chisholm in view of Button in further view of Lou in further view of Molyneux does not explicitly disclose a method having the limitations of, however,

Chen teaches the processor when executing the HGBA analyzes knowledge flow between the users to determine to change, based on the knowledge flow, the selection of the expert model from a first user to a second user (see col. 1, line (66) – col. 2, line (15), col. 5, lines (6-51) and col. 6, lines (19) – col. 7, line (41) of Chen teaches HGBA is used to determine changes in available data as well as organizing and categorizing the information using knowledge based systems machine learning, fuzzy logic (i.e. expert model) for customized search results).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from 

Chisholm, Button, Lou and Molyneux discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm, Button, Lou and Molyneux fails to disclose the processor when executing the HGBA analyzes knowledge flow between the users to determine to change, based on the knowledge flow, the selection of the expert model from a first user to a second user.

Molyneux discloses the processor when executing the HGBA analyzes knowledge flow between the users to determine to change, based on the knowledge flow, the selection of the expert model from a first user to a second user.




	Referring to Claim 10, see discussion of claim 8 above, while Chisholm in view of Button in further view of Lou in further view of Molyneux in further view of Chen teaches the server above, Chisholm in view of Button in further view of Lou in further view of Molyneux does not explicitly disclose a method having the limitations of, however,

Chen teaches the processor when executing the HGBA analyzes content consumption behaviors of the users to derive expertise information from the users, the operations further including: in response to a new content consumption behavior exhibited by a particular user, sending the expertise information to the particular user (see col. 1, line (66) – col. 2, line (15), col. 5, lines (6-51) and col. 6, lines (19) – col. 7, line (41) of Chen teaches HGBA is used to determine changes in available data as well as organizing and categorizing the information using knowledge based systems machine learning, fuzzy logic (i.e. expert model) for customized search results for specific user needs).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order 

Chisholm, Button, Lou and Molyneux discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm, Button, Lou and Molyneux fails to disclose the processor when executing the HGBA analyzes content consumption behaviors of the users to derive expertise information 

Molyneux discloses the processor when executing the HGBA analyzes content consumption behaviors of the users to derive expertise information from the users, the operations further including: in response to a new content consumption behavior exhibited by a particular user, sending the expertise information to the particular user.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm, Button, Lou and Molyneux the processor when executing the HGBA analyzes content consumption behaviors of the users to derive expertise information from the users, the operations further including: in response to a new content consumption behavior exhibited by a particular user, sending the expertise information to the particular user as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, Lou, Molyneux, and Chen teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chisholm et al. (U.S. Patent Publication 2009/0019078 A1) (hereafter Chisholm) in view of Button et al. (U.S. Patent Publication 2012/0102050 A1) (hereafter Button) in further view of Lou (EP 2698747 A1) in further view of Siddique et al. (U.S. Patent Publication 2010/0030578 A1) (hereafter Siddique).

Referring to Claim 12, see discussion of claim 11 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm in view of Button in further view of Lou does not explicitly disclose a method having the limitations of, however,

Siddique teaches the memory stores instructions which, when executed by the processor, cause the expertise server to perform operations including: monitoring content consumption behaviors of a user, wherein the monitoring of the content consumption behaviors include monitoring mouse clicks by the user and mouse movements of the user (see; par. [0301], par. [0320] and par. [0328] of Siddique teaches monitoring the online transactions utilizing a mouse including the movement of the cursor on the screen).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lou teaches storing and providing data that indicate the level of expertise or knowledge of a user and as it is comparable in certain respects to Chisholm and Button which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Siddique teaches collaborative shopping, business and entertainment which as it is comparable in certain respects to Chisholm, Button, and Lou which displaying media assets from multiple achieved data 

Chisholm, Button, and Lou discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm, Button, and Lou fails to disclose the memory stores instructions which, when executed by the processor, cause the expertise server to perform operations including: monitoring content consumption behaviors of a user, wherein the monitoring of the content consumption behaviors include monitoring mouse clicks by the user and mouse movements of the user.

Shiddique discloses the memory stores instructions which, when executed by the processor, cause the expertise server to perform operations including: monitoring content consumption behaviors of a user, wherein the monitoring of the content consumption behaviors include monitoring mouse clicks by the user and mouse movements of the user.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm, Button, and Lou the memory stores instructions which, when executed by the processor, cause the expertise server to perform operations including: monitoring content consumption behaviors of a user, wherein the monitoring of the content consumption behaviors include monitoring mouse clicks by the user and mouse movements of the user as taught by Siddique since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, Lou and Siddique teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


Referring to Claim 13, see discussion of claim 11 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm in view of Button in further view of Lou does not explicitly disclose a method having the limitations of, however,

Siddique teaches the monitoring of the mouse movements of the user includes monitoring when the mouse movements cause a cursor to hover over a hyperlink, or include monitoring an amount of time that the cursor hovers over a webpage (see; par. [0301], par. [0320] and par. [0328] of Siddique teaches monitoring the online transactions utilizing a mouse including the movement of the cursor on the screen and for example cursor hovering over an item on the screen).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lou teaches storing and providing data that indicate the level of expertise or knowledge of a user and as it is comparable in certain respects to Chisholm and Button which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Siddique teaches collaborative shopping, business and entertainment which as it is comparable in certain respects to Chisholm, Button, and Lou which displaying media assets from multiple achieved data 

Chisholm, Button, and Lou discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm, Button, and Lou fails to disclose the monitoring of the mouse movements of the user includes monitoring when the mouse movements cause a cursor to hover over a hyperlink, or include monitoring an amount of time that the cursor hovers over a webpage.

Shiddique discloses the monitoring of the mouse movements of the user includes monitoring when the mouse movements cause a cursor to hover over a hyperlink, or include monitoring an amount of time that the cursor hovers over a webpage.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm, Button, and Lou the monitoring of the mouse movements of the user includes monitoring when the mouse movements cause a cursor to hover over a hyperlink, or include monitoring an amount of time that the cursor hovers over a webpage as taught by Siddique since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, Lou and Siddique teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chisholm et al. (U.S. Patent Publication 2009/0019078 A1) (hereafter Chisholm) in view of Button et al. (U.S. Patent Publication 2012/0102050 A1) (hereafter Button) in further view of .

	Referring to Claim 19, see discussion of claim 18 above, while Chisholm in view of Button in further view of Lou teaches the server above, Chisholm in view of Button in further view of Lou does not explicitly disclose a method having the limitations of, however,

Brolley teaches the time is measured by a web browser plug-in (see; par. [0035] of Brolley teaches the determining the expertise of a user, based on par. [0040] the measurement of a usage of the user utilizing a plug-in).

The Examiner notes that Chisholm teaches similar to the instant application teaches a multi-sided media viewer and technique for media association. Specifically, Chisholm teaches displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user and as it comparable in certain respects to the instant application analyzes data from multiple data sources in order to monitor the usage habits to determine categories and knowledge of importance to users it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Button teaches determining information and knowledge relevancy, relevant knowledge discovery and interactions, and knowledge creation and as it is comparable in certain respects to Chisholm which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lou teaches storing and providing data that indicate the level of expertise or knowledge of a user and as it is comparable in certain respects to Chisholm and Button which displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Bolley teaches the recommendation of an application for a user based on collected information based on measured 

Chisholm, Button, and Lou discloses displaying media assets from multiple achieved data sources including educational data in order to provide the best information to a user.  However, Chisholm, Button, and Lou fails to disclose the time is measured by a web browser plug-in.

Brolley discloses the time is measured by a web browser plug-in.

It would be obvious to one of ordinary skill in the art to include in the banking (system/method/apparatus) of Chisholm, Button, and Lou the time is measured by a web browser plug-in as taught by Brolley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Chisholm, Button, Lou and Brolley teach the collection and analysis of data in order to identify and provide appropriate knowledge for users and they do not contradict or diminish the other alone or when combined.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Grasso et al. (U.S. Patent Publication 2005/0131897 A1) discloses a method and system for expertise mapping based on user activity in recommender systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623